DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5,10-13 and 18-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson (US 20150366518).
Regarding claim 1, Sampson discloses An electronic device, comprising: a housing 1 configured to be worn by a user (Fig. 1b, section 0045,  a wearable biometric apparatus); a sensor 11 contained within the housing and comprising: an emitter 11 positioned in the housing and configured to output coherent light toward a skin of the user when the housing is worn by the user (Section 0048, 0263, sensor(s), which could 
Concerning claim 3, Sampson discloses a processing unit configured to determine a heart rate of the user from the electrical signals (Section 0011, 0013, enhance the accuracy of the preferred embodiment by synergistically incorporating data from two or more sensors. To detect a user's changes in heartbeat, blood pressure, heart rate, cardiac electrical signature, neuronal electrical signature, pulse transit time, or any other signal generated directly or indirectly by the user's heart or brain, or other biometric outputs, the biometric apparatus can include one or more embedded sensors; for example, an ECG sensor and/or a laser Doppler flowmeter. an ECG and a laser 
With respect to claim 4, Sampson discloses a display 3 configured to output a visual representation of the heart rate (Section 0046, Display can also render data feedback related to health parameters).
Regarding claim 5, Sampson discloses the detector is configured to detect the portion of coherent light that is reflected from the skin of the user (section 0263, laser Doppler flowmeter—a device that uses a Doppler shift in a laser beam to measure a fluid flow velocity).
With respect to claim 10, Sampson discloses the housing comprises a skin support configured to contact the skin of the user (section 0014, 0021, having sensors at a variety of high probability contact points, such as the case back of the watch, the left and right interior edges of the watch band, the clasp, the part of the band directly opposite the watch's case back, and other components of the watch. laser Doppler flowmeter, and/or another biometric sensor could be used to detect if the device is contacting a body in the first place ); and the emitter 11 is offset from the skin support (Fig. 1b).
Regarding claim 11, Sampson discloses the emitter and the detector comprise a same structure 11 (Fig. 1b, Section 0048, 0263, sensor(s), which could be one or more of different types of biometric sensors, such as a laser Doppler flowmeter or another 
Concerning claim 12, Sampson discloses an emitter 11 configured to output coherent light toward a skin of a user when the electronic device is worn by the user (Fig. 1b, Section 0048, 0263, sensor(s), which could be one or more of different types of biometric sensors, such as a laser Doppler flowmeter or another type of sensor. Sensor(s) can take any location, size, shape, texture, material, alloy, impregnated material, and/or coating, etc, etc. that meets the goals of the preferred embodiment. laser Doppler flowmeter—a device that uses a Doppler shift in a laser beam to measure a fluid flow velocity) ; and a detector 11 configured to detect a portion of the coherent light reflected from the user and generate electrical signals based on the portion of the coherent light (Fig. 1b, Section 0048, 0263, sensor(s), which could be one or more of different types of biometric sensors, such as a laser Doppler flowmeter or another type of sensor. Sensor(s) can take any location, size, shape, texture, material, alloy, impregnated material, and/or coating, etc, etc. that meets the goals of the preferred embodiment. laser Doppler flowmeter—a device that uses a Doppler shift in a laser beam to measure a fluid flow velocity);  a housing 1 containing the sensor and configured to position the emitter at a first distance from the skin of the user, the housing comprising a user interface configured to contact the skin of the user (section 0014, 0021, having sensors at a variety of high probability contact points, such as the case back of the watch, the left and right interior edges of the watch band, the clasp, the 
With respect to claim 13, Sampson discloses the user interface 3 is positioned adjacent to the sensor and is configured to contact the skin of the user, thereby maintaining a gap between the skin and the emitter (Fig. 1b, Section 0046, Display can also render data feedback related to health parameters).
Concerning claim 18, Sampson discloses transmitting coherent light from a self-mixing interferometer (SMI) and towards a skin surface of the user (Fig. 1b, Section 0048, 0263, sensor(s), which could be one or more of different types of biometric sensors, such as a laser Doppler flowmeter or another type of sensor. Sensor(s) can take any location, size, shape, texture, material, alloy, impregnated material, and/or coating, etc, etc. that meets the goals of the preferred embodiment. laser Doppler flowmeter—a device that uses a Doppler shift in a laser beam to measure a fluid flow velocity); detecting a portion of the coherent light reflected toward the SMI (Fig. 1b, Section 0048, 0263, sensor(s), which could be one or more of different types of biometric sensors, such as a laser Doppler flowmeter or another type of sensor. 
 With respect to claim 19, Sampson discloses the displacements of the skin are tracked for a first duration; and outputting the heart rate comprises identifying heartbeats of the user for the first duration (Section 0011, 0013, enhance the accuracy of the preferred embodiment by synergistically incorporating data from two or more sensors. To detect a user's changes in heartbeat, blood pressure, heart rate, cardiac electrical signature, neuronal electrical signature, pulse transit time, or any other signal 
Regarding claim 20, Sampson discloses displaying a visual output of the heart rate to the user based on the outputting (Section 0046, Display can also render data feedback related to health parameters).
Claim Objections
Claims 2, 6-9, and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792